Title: Adams’ Petition: Suffolk Court of General Sessions, Boston, April 1769
From: Adams, John
To: 


       Suffolk Ss. To the Honorable his Majestys Justices of his Court of General Sessions of the Peace held at Boston in and for the County of Suffolk on the Third Tuesday of April in the Ninth Year of his Majestys Reign Annoque Domini 1769.
       Humbly Shew Thomas Pratt, Gentleman, Samuel Sprague, Yeoman, Samuel Serjeant, Gentleman, Samuel Watts Jnr, Gentleman, Samuel Pratt, Gentleman, all of Chelsea in said County and Select Men and overseers of the Poor of the Said Town,
       That on the Twenty third day of August Anno Domini 1768, one William Dix, a poor impotent Man, was, by Force of a Warrant given by John Hill Esqr. a Justice of the Peace for Said County, on the Twentyeth day of August A.D. 1768, at the prayer of on the Complaint of John Sweetser, by order of Joseph Jackson Esq. and other the select Men of the Said Town of Boston, removed from thence into the aforesaid Town of Chelsea, as the proper Place of his Abode, there to be relieved and Supported, at the Charge of the Inhabitants of Said Town of Chelsea. That the Said William is poor, lame, and utterly unable to support himself, and has been relieved and supported by the Inhabitants of Said Chelsea ever since his Removal to that Town at the Expence of Twelve Pounds six shillings and Eight Pence of lawfull Money.
       Now your Petitioners apprehend and aver that the aforesaid Removal was and is contrary to Law for these Reasons among many others.
       1. Because the Said William Dix was not at the Time of his said Removal an Inhabitant of Chelsea nor had any legal settlement there, nor was the Poor of that Town, nor was Chelsea the Town where he had his last Residence.
       
       2. Because the said Dix is not alledged in the aforesaid Complaint of John Sweetser by order of the select Men of said Boston, to be an Inhabitant of said Chelsea, or to have a legal settlement there, or to be the proper Poor of that Town or to have had his last Residence there nor are any of these Things alledged or averred in the said Warrant of the said Justice.
       3. The said Dix is not adjudged, by said Justice in said pretended Warrant, to be an Inhabitant of said Chelsea, nor to have a legal settlement there, nor is there in said Warrant any Adjudication that said Dix had his last Residence in said Town of Chelsea.
       4. The said worshipfull John Hill Esq. was at the Time when said pretended Warrant was given an Inhabitant of said Town of Boston, and Rated for the support of the Poor there, and therefore interested in Said Removal, and disqualifyed for that Reason for giving a Warrant in such Case.
       For these Reasons and many others your Petitioners say that the said William Dix was illegally removed from Boston aforesaid into Chelsea aforesaid, and that the Inhabitants of Chelsea aforesaid ought not to be at that Charge and Expence of relieving or Supporting him, but that the Inhabitants of Boston aforesaid ought to be at that Charge: And your Petitioners humbly pray your Honours would accordingly order that the said William Dix be removed back again from said Chelsea to Boston aforesaid, there to be relieved and supported at the Charge of the Inhabitants of said Boston for the future and that the Inhabitants of Chelsea may be reimbursed the Expences they have been been at and may be at for such support untill such Removal back into Boston aforesaid, together with the Costs and Charges of this supplication.
       And your Petitioners as in Duty bound will ever pray.
       
        John Adams for said Petitioners
       
      